Appeal by the defendant from a judgment of the Supreme Court, Bongs County (Kreindler, J.), rendered January 24, 1992, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the verdict sheet that was submitted to the jury was entirely proper. It contained no references to the facts, to portions of the oral charge, or to any elements of the crimes charged (see, People v Owens, 69 NY2d 585, 589; People v McCray, 182 AD2d 838, 839). There was no risk that the deliberative process or the "ultimate guilt determination” by the jury was in any way affected by the verdict sheet (see, People v Sotomayer, 79 NY2d 1029, 1030; see, People v Daughtry, 202 AD2d 686; People v Vargas, 199 AD2d 291).
We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Bracken, Joy and Hart, JJ., concur.